In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

Nos. 01-2523, 01-2962
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                               v.

WILLIAM G. CURTIS and JAMELL L. ROUSON,
                                    Defendants-Appellants.
                         ____________
            Appeals from the United States District Court
      for the Northern District of Indiana, Hammond Division.
     Nos. 2:98 CR 78-03, 2:98 CR 78-02—Rudy Lozano, Judge.
                         ____________
  ARGUED SEPTEMBER 13, 2002—DECIDED MARCH 31, 2003
                    ____________


 Before POSNER, DIANE P. WOOD, and EVANS, Circuit
Judges.
  DIANE P. WOOD, Circuit Judge. Jamell Rouson and
William Curtis were convicted on various counts related to
their participation in a major drug conspiracy in Gary,
Indiana, in the course of which two people were murdered.
They now appeal from their convictions, claiming among
other things that the evidence is insufficient to support the
verdict and that it is impermissible for the government to
rely on a single drug trafficking offense to support convic-
tions under 18 U.S.C. § 924(j)(1) on two separate counts
(one for each victim). Finding no error, we affirm.
2                                     Nos. 01-2523, 01-2962

                              I
  The facts in this case are typical of modern crack cocaine
conspiracies. The central figure was Tajuan (“Ty”) Allen,
who ran an elaborate crack distribution operation. Set
against a backdrop of violent street gang turf wars and drug
profit feuds, Allen’s cohorts left behind them a trail of
wounded and murdered friends and enemies, as they
supplied huge quantities of crack to addicts in the Gary
area before the police finally shut them down.
  Although neither Rouson nor Curtis lived in the 22nd
Avenue section of Gary, they both ran with the 22nd
Avenue Boys, a neighborhood street gang affiliated with the
Vice Lords. They were able to sell drugs on gang turf
because of their relationship with Allen. Rouson, whom
Allen met through a mutual friend, was described by Allen
at trial as his “guy”—someone he could trust. And in fact
Allen did trust Rouson to look after things at his crack
houses while Allen was away taking care of other business.
Curtis and Allen have known each other since grade school.
Curtis operated as a dealer at Allen’s various crack houses.
Some testimony suggested that Curtis was told to stay
away from Allen’s drug operations for a time, but Allen
admitted that he allowed Curtis to sell out of his house on
at least one occasion after that order, because Rouson told
him that Curtis had fallen on hard times and needed help
getting back on his feet.
  For their part in the crack cocaine distribution conspiracy,
Rouson and Curtis were charged with conspiracy to possess
with intent to distribute in excess of fifty grams of crack
cocaine in violation of 21 U.S.C. § 846; employment of a
minor in the distribution of crack cocaine in violation of 21
U.S.C. § 861(a)(1); two counts of the use of a firearm to
commit murder in furtherance of a drug conspiracy for two
separate killings in violation of 21 U.S.C. § 924(c) and (j);
two counts of possession with intent to distribute more than
Nos. 01-2523, 01-2962                                       3

five grams of crack cocaine (Curtis was only charged with
one of the possession counts) in violation of 21 U.S.C. § 841;
and carrying a firearm during and in relation to a drug
trafficking crime in violation of 21 U.S.C. § 924(c).
  After a jury trial, Rouson and Curtis were both convicted
on all charges stemming from their participation in the
Allen crack cocaine conspiracy. The primary witnesses
against them at trial were fellow conspirators-turned-
government-informants (including Allen himself) who pro-
vided detailed testimony about the conspiracy’s members
and its operations. The testimony portrayed Rouson and
Curtis as gang members and crack dealers whose affiliation
with Allen enabled them to sell crack out of the different
houses that he operated in the 22nd Avenue neighborhood.
Although Allen described the conspiracy as a floating op-
eration that shifted locations frequently to avoid police
detection, the nuts-and-bolts of the business were fairly
straightforward. Allen fronted, sold or lent crack to the
individuals who sold out of his various crack houses. The
drugs were cut and bagged by Allen and his co-conspirators
on-site or at the “chill house” where Allen stored weapons
and drugs, sold dealer quantities of drugs, and where
members of the conspiracy went to “chill.” Allen relied on
the presence of multiple sellers to attract customers to his
crack houses, and the sellers in turn served customers on a
rotating basis. Occasionally, Allen even allowed individuals
to sell from his houses drugs that they purchased from
other dealers, all for the apparent purpose of better meeting
the demands of the Gary market.
  In addition to the drug charges, Rouson and Curtis were
each charged with two homicides allegedly committed in
furtherance of the conspiracy. The first count stemmed from
the murder of Omar King, who was killed in a drive-by
shooting as part of a back-and-forth exchange between rival
gang members over drug turf. The jury heard testimony
from Allen about Rouson’s alleged confession to his role in
4                                     Nos. 01-2523, 01-2962

the King homicide. That confession inculpated Curtis as
well. According to Allen, Rouson said that he and Curtis
went on “a mission” to Marshalltown, a rival gang neighbor-
hood, to take care of someone who was “slipping out there
in Marshalltown.” Allen understood this to mean that
Rouson and Curtis “had killed somebody out there.”
  The jury also heard about the King killing from co-con-
spirator Donnell Hanyard, who pleaded guilty to the con-
spiracy charge and testified for the government. Hanyard
testified that he pieced together the story behind King’s
murder based on two conversations that he had with
Rouson over the course of a week. In the first conversation,
Rouson told Hanyard to “watch out for Marshalltown,
because beef on for life.” Rouson refused to elaborate, and
later that evening Hanyard’s mother’s home was riddled
with gunfire by a “Marshalltown car,” presumably in re-
taliation for the King killing. A week later, Rouson asked
Hanyard how he planned to retaliate against Marshalltown
for shooting his mother’s house up, and it was during this
conversation that Rouson told Hanyard that he had shot at
a Marshalltown drug dealer while riding in a car driven by
Curtis.
  The second § 924(j) charge concerned the murder of
Donterrell Hamilton. Rouson shot and killed Hamilton at
Allen’s direction after an incident in which Hamilton was
suspected of stealing drugs from Curtis while the three sold
crack together at one of Allen’s crack houses. Allen testified
that after Hamilton denied stealing Curtis’s drugs, Allen
suggested that Hamilton accompany Rouson and himself on
a “mission” to the Delaney neighborhood. With Allen driv-
ing, Rouson and Hamilton rode out to a remote location
where Allen told Hamilton that it was his “death day.”
Rouson then placed Allen’s gun to the back of Hamilton’s
head, ordered him out of the car, and shot Hamilton ten
times in the side, back and stomach; Hamilton died from his
gunshot wounds. Rouson and Allen then hid the gun and
Nos. 01-2523, 01-2962                                       5

returned to Allen’s crack house to tell the others that they
had killed Hamilton. When Curtis expressed disbelief,
Rouson, Hanyard and Curtis drove out to see Hamilton’s
body.
  At the close of the government’s case, Rouson and Curtis
each moved for judgments of acquittal, which the district
court denied. Their motions were renewed and denied again
after the jury returned its verdict. The court sentenced
Rouson to concurrent life sentences for the drug conspiracy,
the possession with intent to distribute, and the employ-
ment of a minor in the conspiracy charges. He also received
two life sentences and a sixty month sentence, all running
consecutively, for his role in the two killings and for the
possession of a semi-automatic weapon in relation to drug
trafficking. Curtis was sentenced to life imprisonment on
the conspiracy charge and two 480-month sentences for
involving a minor in the drug conspiracy and possession
with intent to distribute, all running concurrently. He also
received two life sentences plus sixty years (again running
consecutively) for the King and Hamilton murders and for
carrying a semi-automatic weapon during the drug traffick-
ing offense.


                             II
A. Sufficiency of the Evidence
  Both Curtis and Rouson challenge the sufficiency of the
evidence in a number of respects. Curtis argues that the
evidence was insufficient to support either the conspiracy
charge or the charge relating to the Hamilton murder. Both
Curtis and Rouson also claim that the evidence does not
support their convictions for King’s murder. Their task is a
daunting one, as the standard of review that this court
applies is necessarily rigorous. Our threshold inquiry is
whether “after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could
6                                     Nos. 01-2523, 01-2962

have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
(1979) (emphasis in original). We will overturn a conviction
based on insufficient evidence only if the record is devoid of
evidence from which a reasonable jury could find guilt
beyond a reasonable doubt. United States v. Menting, 166
F.3d 923, 928 (7th Cir. 1999).
  To convict Curtis of participation in the crack distribution
conspiracy, the government first had to establish the ex-
istence of the conspiracy. United States v. Pagan, 196 F.3d
884, 889 (7th Cir. 2000). Proving the existence of a conspir-
acy under 21 U.S.C. § 846 requires proof of an agreement
“to commit a crime other than the crime that consists of the
sale itself.” United States v. Lechuga, 994 F.2d 346, 347 (7th
Cir. 1993) (en banc). This is not as difficult as it might
sound, as the government need not prove an explicit agree-
ment or an overt act. It must merely prove an understand-
ing—explicit or implict—among co-conspirators to work
together to commit the offense. United States v. Sanchez,
251 F.3d 598, 602 (7th Cir. 2001); see also United States v.
Shabani, 513 U.S. 10 (1994) (21 U.S.C. § 846 does not
contain an overt act requirement). While a mere buyer-
seller relationship will not support a conspiracy charge,
United States v. Clay, 37 F.3d 338, 341 (7th Cir. 1994),
evidence showing a shared interest in continued sales over
time is enough to permit the jury to draw the inference that
a conspiracy exists. Id.
  Once a conspiracy to deal crack cocaine is established, the
government must prove (a) that Curtis knew of the conspir-
acy and (b) that he chose to associate “with the criminal
scheme” to establish his role as a co-conspirator. United
States v. Jackson, 974 F.2d 57, 59 (7th Cir. 1993). Curtis’s
participation can be proven entirely through circumstantial
evidence so long as the government establishes beyond a
reasonable doubt “an inference that the defendants agreed
Nos. 01-2523, 01-2962                                        7

among themselves to distribute drugs.” Pagan, 196 F.3d at
889 (emphasis in original) (quotation marks omitted).
   Curtis offers two reasons why he was not a co-conspirator:
first, he argues that the individual relationship that he and
Allen enjoyed did not have the earmarks of a cooperative
venture, and second, that the crack sellers as a group were
competitors, not collaborators. At most, according to Curtis,
there was a buyer-seller relationship between himself and
Allen. As evidence of this, he notes that Allen refused to
front drugs for him, even though Allen regularly fronted
drugs for other sellers; instead, Allen required Curtis to pay
up front or to provide collateral to secure the drugs. This
demonstrates a lack of mutual trust and interlocking in-
terests between the two. In fact, Curtis concludes, the fact
that allegations of missing drugs were often leveled when
Curtis was present shows that he was actually an outsider
or “pariah” to the conspiracy.
  Even if the evidence indicates that Curtis occupied a spot
on the conspiracy’s fringes rather than at its center, that he
purchased his drugs from Allen rather than receiving them
on credit, and that he was told to stay away from Allen’s
crack houses for a period of time, this means only that
Curtis may have played a less significant role in the
conspiracy than certain others. Those facts do not compel a
jury finding that he was not a member of the conspiracy.
See Thornton, 197 F.3d at 254 (“one need not be at the
heart of a conspiracy to be part of its web”). As various co-
conspirators testified at trial, Curtis sold drugs from Allen’s
crack houses on numerous occasions before he was told to
stay away sometime in late 1997 because of tension be-
tween Curtis and other co-conspirators. Moreover, Curtis’s
exile from the conspiracy was short-lived. On May 26, 1997,
he was back again dealing out of Allen’s Jefferson Street
crack house.
  Finally, the jury had before it ample evidence that might
have supported Curtis’s theory that the individuals who
8                                      Nos. 01-2523, 01-2962

sold drugs out of Allen’s crack houses were competitors
and not collaborators. The problem is, the jury did not
adopt that characterization of the relationships. There was
enough evidence in this record to support its conclusion and
to establish that Curtis and the others shared an interest in
the success of Allen’s crack houses. See e.g., Menting, 166
F.3d at 929 (noting that an alternative interpretation of the
evidence “at the very most . . . suggest[s] that another
rational jury might have” decided the case differently).
  The failure of Curtis’s effort to avoid liability for the
Hamilton murder is tied to the fate of his conspiracy
argument. Since we have found that the evidence was
sufficient to establish Curtis’s membership in Allen’s crack
distribution conspiracy, it follows that Curtis is criminally
liable for the reasonably foreseeable acts committed by his
co-conspirators in furtherance of that conspiracy. Pinkerton
v. United States, 328 U.S. 640, 647-48 (1946); United States
v. Doyle, 121 F.3d 1078, 1091 (7th Cir. 1997). One of those
acts was Rouson’s brutal killing of Hamilton. Curtis claims
that he should not be liable for this act of his co-conspirator
because there was insufficient evidence to show that
Rouson shot Hamilton in furtherance of the conspiracy.
Curtis would have this court believe that Hamilton was
shot solely because Allen had to cover the loss when
Curtis’s drugs disappeared, which, he claims, was too re-
mote from the conspiracy to trigger Pinkerton liability. The
government reasons that Allen ordered Hamilton killed to
keep members of the drug conspiracy in line and to set an
example that in-fighting and drug stealing among co-
conspirators would not be tolerated. Evidence supporting
both theories was presented at trial, and once again, the
jury was entitled to choose the version urged by the prose-
cutors.
  Moreover, in light of the testimony showing that the
conspirators in this case frequently resorted to violence to
achieve their goals, Curtis’s argument that the killing was
Nos. 01-2523, 01-2962                                         9

not reasonably foreseeable is wholly without merit. Our
conclusions thus far also mean that we have no need to
address Curtis’s argument that there was insufficient
evidence to prove that he violated or aided and abetted
someone else’s violation of 18 U.S.C. § 924(j)(1). His liability
as a co-conspirator is a form of principal liability, and there
is thus no need to resort to aiding and abetting.
  Both Rouson and Curtis challenge the sufficiency of the
government’s evidence linking them to the murder of Omar
King. They criticize the government’s case as consisting
solely of Rouson’s uncorroborated admissions, as told to the
jury by co-conspirators Allen and Hanyard. While they are
correct that an uncorroborated party admission is insuffi-
cient to support a criminal conviction, Wong Sun v. United
States, 371 U.S. 471, 488-89 (1963); Opper v. United States,
348 U.S. 84, 90 (1954), they are wrong that the admissions
here were uncorroborated. Corroborating evidence is re-
quired in cases of party admissions not to establish the
admission itself, but rather to ensure its reliability. United
States v. Grizales, 859 F.2d 442, 445 (7th Cir. 1988) (quot-
ing United States v. Bukowski, 435 F.2d 1094, 1106 (7th
Cir. 1970), cert. denied, 401 U.S. 911 (1971)). As then-
Circuit Judge Stevens reasoned, evidence of the corpus
delicti is sufficient under Wong Sun to corroborate a party
confession. United States v. Fleming, 504 F.2d 1045, 1048
(7th Cir. 1974); see also United States v. Baltrunas, 957
F.2d 491, 494 (7th Cir. 1992) (evidence that bank robbery
occurred sufficiently corroborates defendant’s confession).
  Rouson’s various admissions were corroborated first and
foremost by evidence of King’s bullet-riddled body. In
addition, the jury had before it testimony that a red car was
seen driving away after King was shot, testimony that
Rouson and Curtis rented a small red car from a drug
addict, and ballistic evidence relating to the probable
murder weapon(s). Furthermore, the testimony of co-con-
spirators Allen and Hanyard recalling Rouson’s various
10                                   Nos. 01-2523, 01-2962

admissions concerning the role that he and Curtis played in
the King murder was admissible hearsay against both
Rouson as a party admission, FED. R. EVID. 801(d)(2)(A),
and against co-conspirator Curtis, because the statements
were “made during and in furtherance of the conspiracy.”
Wong Sun, 371 U.S. at 491. See also FED. R. EVID. 801(d)
(2)(E); Jackson, 974 F.2d at 58-59 (“[O]ut-of-court state-
ments of co-conspirators may be used . . . in conjunction
with other evidence, [to] establish a defendant’s participa-
tion in the conspiracy.”).
  This adds up to ample corroborating evidence to support
the jury’s verdict. We may not reweigh the evidence on
appeal, and we thus reject these challenges to the convic-
tions.


B. Use of a Single Drug Trafficking Offense to Support
   Two Section 924(j)(1) Convictions
  Both Curtis and Rouson were convicted for two violations
of 18 U.S.C. § 924(j), which makes it an offense to kill a
person in the course of a crime prohibited by 18 U.S.C.
§ 924(c) (drug crimes, and crimes of violence); each was
convicted on one count for the killing of King, and on
another for the killing of Hamilton. The predicate drug
offense for each of these counts, however, was the same.
Curtis and Rouson argue that “[t]he use of several guns in
connection with a single drug offense amounts to only a
single violation of § 924(j) even though more than one death
occurs as a result.” In their view, multiple § 924(j) convic-
tions based on a single § 924(c) violation committed in the
course of one drug trafficking offense violate the double
jeopardy clause. In essence, they are asking us to extend
the logic of United States v. Cappas, 29 F.3d 1187, 1190 (7th
Cir. 1994), where we joined seven other courts of appeals
and held that the use of several guns in the course of a
single drug trafficking offense cannot support multiple
Nos. 01-2523, 01-2962                                       11

§ 924(c) convictions for the use of a firearm in relation to a
drug trafficking crime.
  The present case, however, is significantly different. We
begin with the language of § 924(j):
    A person who, in the course of a violation of subsection
    (c), causes the death of a person through the use of a
    firearm, shall—
    (1) if the killing is a murder (as defined in section
    1111), be punished by death or by imprisonment for any
    term of years or for life.
The statute incorporates by reference a violation of § 924(c),
which is a sentence enhancement provision that applies to
crimes involving the use of a firearm “during and in relation
to any crime of violence or drug trafficking crime (including
a crime of violence or drug trafficking crime that provides
for an enhanced punishment if committed by the use of a
deadly or dangerous weapon or device).” 18 U.S.C. § 924(c)
(1)(A). According to Curtis and Rouson, because § 924(j)
requires a violation of § 924(c), it is “reasonable to conclude
that Congress . . . intended to enhance the punishment of a
defendant who through violation of § 924(c) additionally
commits murder.” This may well have been Congress’s
general intent, but it is a substantial leap to infer further
that Congress did not intend in § 924(j) to punish each
murder separately. At a minimum, there is nothing in the
language of the statute just quoted that expressly requires
the prosecutor to prove a separate drug trafficking offense
in violation of § 924(c)(1)(A) for each charged violation of
§ 924(j).
   A close reading of Cappas shows that such a result is not
compelled by that case either. In Cappas, this court held
that a defendant “cannot be convicted twice under § 924(c)
for using two guns in connection with the same drug traf-
ficking or violent offense,” but if the jury finds “that a
defendant used one gun in connection with a narcotics
12                                    Nos. 01-2523, 01-2962

distribution count, and another gun in connection with a
general conspiracy (of which that distribution was a part),
he may be convicted on two § 924(c) charges.” 29 F.3d at
1190. In other words, where two separate predicate offenses
exist, there is no problem with imposing two enhancements
under § 924(c). Cappas and similarly decided cases from
other circuits address an entirely different problem than
the one we face here. In that line of cases, the courts
focused on the imposition of multiple § 924(c)(1) convictions
for each gun attributable to a defendant, even if the gun
was “carried or ‘used’ in the same place and at the same
time as other targeted guns.” United States v. Anderson,
59 F.3d 1323, 1328-29 (D.C. Cir. 1995) (en banc); see also
United States v. Lindsay, 985 F.2d 666, 674-75 (2d Cir.),
cert. denied, 510 U.S. 832 (1993). Our problem has to do
with the elements of a § 924(j) case, and whether the fact
that a single element of one § 924(j) count also plays a part
in a separate conviction (for § 924(j), or for that matter for
a conviction under any other statute) amounts to a violation
of the Double Jeopardy Clause.
  Application of basic double jeopardy analysis under the
familiar test of Blockburger v. United States, 284 U.S. 299,
304 (1932), shows that the answer must be no. By now it is
axiomatic that to pass the Blockburger hurdle the two
offenses each must require proof of an element that the
other does not. United States v. Dixon, 509 U.S. 688, 696
(1993); United States v. Asher, 96 F.3d 270, 273 (7th Cir.
1996). Here, each § 924(j) conviction required proof of a
different element: in one instance, the prosecution had to
prove that the conspirators murdered King, and in the
other, it had to prove that they murdered Hamilton.
  Finally, it is worth noting that the result for which Curtis
and Rouson are arguing would lead to the conclusion that
in a drug conspiracy like this one, all but the first killing
committed in the course of the conspiracy would not be
covered by this statute (although they would obviously be
Nos. 01-2523, 01-2962                                    13

subject to a state prosecution for each murder, and proof of
other federal substantive predicate offenses would also be
possible). We will not presume that Congress intended such
an outcome without far more explicit statutory language.
   Finding no double jeopardy violation, we do not consider
appellants’ argument that it was plain error to impose two
life sentences under § 924(j)(1).


                            III
  For the foregoing reasons, the judgment of the district
court is AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-31-03